
	
		II
		110th CONGRESS
		2d Session
		S. 2658
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to extend
		  from 90 days to one year the period after release of a member from the Armed
		  Forces from active duty during which the member is protected from mortgage
		  foreclosure.
	
	
		1.Extension of mortgage
			 foreclosure protection period for servicemembers
			(a)Extension of
			 protection periodSubsection
			 (c) of section 303 of the Servicemembers Civil Relief Act (50 U.S.C. App.
			 533(c)) is amended by striking 90 days and inserting one
			 year.
			(b)Extension of
			 stay of proceedings periodSubsection (b) of such section (50
			 U.S.C. App. 533(b)) is amended by striking 90 days and inserting
			 one year.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to individuals performing a period of military service (as that term is defined
			 in section 101(3) of the Servicemembers Civil Relief Act (50 U.S.C. App.
			 511(3))) that begins on or after October 7, 2001.
			
